DETAILED ACTION
	In RCE filed on 04/13/2022 Claims 1- 9 and 11- 22 are pending. Claims 1- 9 and 11- 22 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1- 9 and 11- 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a system configured to manufacture an aligner, the system comprising: a heating section, a plate configured to secure a mold associated with a dental arch of a patient, the plate comprising at least two features, wherein the mold comprises at least two features, wherein the at least two features comprises a feature that is configured to extend through the mold and overlap an upper surface of the mold to lock the mold in a z-direction that is orthogonal to a plane defined by the plate.
The closest prior art references, US 2017/0144360 A1 (“Moore”) and US 2015/0335404 A1 (“Webber”), teach systems configured to manufacture an aligner, the system comprising: a heating section, a plate configured to secure a mold associated with a dental arch of a patient (See Moore Figs. 4- 14 and [0019, 0060]; See Webber’s annotated Figs. 3B, 4A, and Fig. 8 from Final Office Action filed on 09/07/2021). However, Moore nor Webber teach a feature that is configured to extend through the mold and overlap an upper surface of the mold to lock the mold in a z-direction that is orthogonal to a plane defined by the plate. Moore only discusses a peg (276) which does pass through a portion of the mold according to [0063] and Fig. 4a but does not lock the mold in a z-direction (instead locks in the horizontal x- and y-directions). Webber has Figures Figs. 3B, 4A, and Fig. 8 showing structure which initially appears similar to the claimed securing features of the independent claims. However, Webber lacks any relevant description of the figures and based on the figures alone, one of ordinary skill in the art would determine that Webber’s figures do not teach a feature that is configured to extend through the mold and overlap an upper surface of the mold to lock the mold in a z-direction that is orthogonal to a plane defined by the plate because there is no showing of a feature capable of locking in the z-direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 3307222, US 2020/0290262, US 2020/0130237, US 2021/0045855, USP 10315353, USP 4551084, US 2009/0166924, and USP 3061880.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744